DETAILED ACTION
This action is in response to applicant's amendment filed 11/17/20.
The examiner acknowledges the amendments to the claims. 
Claims 1-11, 13-19, 21-23 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims  have been considered but are moot because of the new grounds of rejection set forth below including the Bardsley et al. reference, hereinafter “Bardsley” (U.S. Pub. No. 2020/022957) previously cited and not relied upon on page 13 of the office action filed 8/19/20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “a locking window disposed on the catheter and configured to engage the elastic coupler at the locking window.”  Claim 4 is dependent on claim 1 which already recites “a first locking window” and “a second locking window” disposed in the catheter.  There is no support for a third locking window, in addition to the first and second locking windows, in the present specification.  For examination purposes “a locking window” in claim 4, and “the locking window” recited in claims 5 and 6, which depend on claim 4, will be interpreted as referring to one of the first locking window and the second locking window recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bardsley et al., hereinafter “Bardsley” (U.S. Pub. No. 2020/022957).
Regarding claim 1, Bardsley discloses an embolic procedure device, comprising:
a catheter 20 (see Figures 13A-13B, paragraphs [0086]-[0087]) having an elastic coupler 40 (see paragraph [0056]; 40 can be made of superelastic materials) disposed therein and configured to engage an aperture (engagement loop 92 of an embolic coil 80) of an embolic device (the limitation “configured to engage an aperture of an embolic device” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the elastic coupler 40 meets the structural limitations of the claim, and is capable of engaging an aperture of an embolic device); 
an actuator (implant release control mechanism 30; see Figure 1 and paragraph [0048]) operably coupled to the coupler 40 and configured to maneuver the coupler to engage and disengage the embolic device (the limitation “configured to maneuver the coupler to engage and disengage the embolic device” constitutes functional claim 30 meets the structural limitations of the claim, and is capable of maneuvering to engage and to disengage the embolic device, and it is noted that the claim broadly recites “maneuver the coupler to engage” and does not require the actuator to maneuver the coupler to engage the embolic device from a disengaged position);
a first looking window 200b disposed in the catheter adjacent to the aperture (200b is nearby aperture 92) wherein a portion of the elastic coupler 40 protrudes through the first locking window when the elastic coupler is engaged with the embolic device (see Figure 13A); and 
a second looking window 200c disposed in the catheter adjacent to the aperture (200c is nearby aperture 92) wherein a tip of the elastic coupler protrudes through the second looking window when the elastic coupler is engaged with the embolic device (Id.).
	Regarding claim 2, Bardsley discloses the elastic coupler 40 comprises a maneuverable tip that curves upwardly (see portion of 40 that extends through and upward from second looking window 200c in Figure 13A) and extends into the aperture 92 (Id.).
	Regarding claim 3, Bardsley discloses the elastic coupler 40 comprises an elongated member having an axis (see linear longitudinal axis of 40 at the proximal end of catheter 20 opposite of distal end near 92), wherein the maneuverable tip continues to maneuver away from the axis (Id.).
20 comprises the locking windows 200b, 200c disposed on the catheter and configured to engage the elastic coupler 40 at the locking window (see paragraph [0086]), and wherein the elastic coupler comprises a maneuverable tip and configured to secure the elastic coupler at one of the locking windows (Id.), wherein the catheter comprises a distal end such that the locking window is disposed on the distal end of the catheter (Id.).
	Regarding claim 7, Bardsley discloses the elastic coupler comprises a loop (see C or U-shaped portion of coupler 40 in between 200c and 200b).
	Regarding claim 8, Bardsley discloses the aperture 92 of the embolic device is formed by a retaining mechanism (engagement loop 92; see Figures 13A-13B) of the embolic device.
	Regarding claim 9, Bardsley discloses the elastic coupler 40 comprises a material with a memory-shape (see paragraph [0056]).
	Regarding claim 11, Bardsley discloses an embolic device delivery system, comprising: 
an embolic device 80 having a retaining ring 92 with an aperture (see Figure 3); 
an elongated catheter 20 (see Figures 13A-13B) having a wall with a locking window 200c; and 
an elastic coupler 40 (see paragraph [0056]; 40 can be made of superelastic materials) slidably disposed within the elongated catheter 20 (see paragraphs [0048], [0086]-[0087]) and configured to retain the embolic device with a portion of the elastic coupler 40 protruding through the aperture 92 while an end of the elastic coupler is protruding through the locking window 200c of the wall, the end of the elastic coupler 
	Regarding claim 13, Bardsley discloses the elastic coupler 40 further comprises an end configured to engage with the aperture 92 and to protrude from the locking window 200c to secure the embolic device to the elongated catheter 20 (see Figure 13A; paragraph [0086]).
	Regarding claim 14, Bardsley discloses the end of coupler 40 comprises a flexible material (see paragraph [0056]) configured to curve upwardly to engage with the aperture 92 and the locking window 200c (see Figure 13A).
	Regarding claim 15, Bardsley discloses the end of coupler 40 comprises a memory shape alloy (see paragraph [0056]) configured to change a shape to engage with the aperture 92 and the locking window 200c (see different shapes in Figures 13A-13B).
	Regarding 16, Bardley discloses the elongated catheter 20 comprises a proximal end 30 (see paragraphs [0048], [0054]) configured to maneuver the end of the coupler 40 toward the proximal end to release the coupler from the locking window 200c and the aperture 92 (see Figure 13b).
	Regarding claim 17, Bardsley discloses the elongated catheter 20 comprises a distal end and the locking window 200c is located adjacent to the distal end of the elongated catheter such that the embolic device (loop 92) is partially contained within the elongated catheter (see Figure 13A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bardsley (U.S. Pub. No. 2020/022957).
Regarding claims 10, 18, and 23, Bardsley discloses the device in Figures 13A-13B, as discussed above, except for the catheter comprises a cross bar disposed within the catheter and intersecting the axis of the elastic coupler, and straightening the coupler with a cross bar disposed within the catheter while withdrawing the coupler.
However, in another embodiment in Figures 12A-12C and paragraph [0085], Bardsley teaches the catheter 20 comprising a cross bar 190a or 190b disposed within the catheter and intersecting the axis of the elastic coupler 40.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cross bar as claimed, as taught by Figures 12A-12C of Bardsley, to the embodiment of Figures 13A-13B of Bardsley in order to help align and guide the coupler and the aperture of the embolic device into engagement (see paragraph [0085]).  Although Bardsley does not expressly teach straightening the coupler with the cross bar disposed within the catheter while withdrawing the coupler, since the coupler is a flexible material (see paragraph [0056]), it would have been obvious to one of ordinary skill in the art before the effective filing 40 with the aperture 92 to move proximally from the distal end of the catheter.
Regarding claims 19 and 21-22, Bardsley discloses a method for delivering an embolic device, comprising:
engaging an embolic device 80 (see Figure 3) with a catheter 20 (see Figures 13A-13B) by engaging an aperture 92 of the embolic device with an elastic coupler 40 (see paragraph [0056]; 40 can be made of superelastic materials) having a maneuverable tip, the aperture having a diameter and the elastic coupler being disposed in the catheter (Id.);
engaging a locking window 200c with the maneuverable tip after engaging the
aperture 92 (moving along the length of the coupler from the proximal end to the distal end, the coupler engages the aperture 92 first and then engages the locking window 200c next with the tip of the coupler);
inserting the catheter 20 into an artery of a patient (see paragraph [0226]; brain aneurysms occur in a brain artery);
maneuvering the embolic device with the catheter in the artery adjacent to an aneurysm (Id.);
withdrawing the coupler from aperture using an actuator 30 (see paragraphs [0048], [0054]); and
further comprising actuating the coupler 40 by pulling the coupler at a proximal direction to release the embolic device (Id.).
40 being maneuvered by an actuator 30 to engage the aperture and the engaging step further comprising pushing the coupler to the distal end of the catheter to secure the embolic device.  However, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to maneuver the elastic coupler with the actuator to engage the aperture and to push the coupler to the distal end of the catheter to secure the embolic device, in order to re-engage the implant for repositioning purposes.  This modification would be obvious since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
 Bardsley also does not expressly disclose removing the catheter from the artery, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the catheter from the artery and the patient’s body when it is no longer needed once the procedure is finished.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        03/16/2021